IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40273
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARTHA PATRICIA RUTIAGA,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-98-CR-508-1
                          - - - - - - - - - -
                             June 12, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Martha Patricia Rutiaga appeals her convictions for

importation of marijuana and possession with intent to distribute

marijuana.     Rutiaga challenges only the knowledge element of both

offenses, contending that the Government failed to prove that she

knew that the marijuana was concealed in the truck that she was

driving.

     “[K]nowing possession can be inferred from the defendant’s

control over the vehicle in which the illicit substance is

contained if there exists other circumstantial evidence that is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-40273
                                -2-

suspicious in nature or demonstrates guilty knowledge.”     United

States v. Anchondo-Sandoval, 910 F.2d 1234, 1236 (5th Cir. 1990);

see also United States v. Lopez, 74 F.3d 575, 577 (5th Cir.

1996); United States v. Diaz-Carreon, 915 F.2d 951, 954 (5th Cir.

1990).

      Rutiaga told the law enforcement agents four conflicting and

somewhat implausible stories regarding the manner in which she

came to own the truck she was driving.    In addition, she was

nervous when approached by the agents who inspected the truck,

she failed to turn off her engine initially when asked to do so,

and during the inspection, she suggested that maybe someone had

put drugs in the truck overnight while she was at a hotel in

Mexico.   Considering, in the light most favorable to the verdict,

the circumstantial evidence of guilty knowledge, a rational trier

of fact could have found that Rutiaga knew of the marijuana

concealed in the truck beyond a reasonable doubt.     See United

States v. Bell, 678 F.2d 547, 549 (5th Cir. Unit B 1982)(en

banc), aff’d, 462 U.S. 356 (1983).     The district court did not

err in denying Rutiaga’s motion for judgment of acquittal.       See

id.

      Rutiaga also challenges, on the basis of Fed. R. Evid. 610,

and the First Amendment, the district court’s admission into

evidence of a prayer card found in her purse.    The card bore a

prayer to Saint Norbert, asking him to “keep away the evil,

because you are the owner of jails and prisons, close their doors

to me so I will never go into them.”    Because Rutiaga did not

testify, the Government did not violate Rule 610 by attempting to
                             No. 99-40273
                                  -3-

use her religious beliefs or opinions to impeach her credibility.

The prayer card was used to show knowledge and intent.     It was

therefore relevant, and it probative value outweighed any

prejudicial effect.     See Fed. R. Evid. 401, 402, 403.   The

district court did not abuse its discretion in admitting the

prayer card at trial.

     AFFIRMED.